In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00207-CV

NATALIE ANN STROIK, Appellant              §    On Appeal from the 367th District
                                                Court

V.                                         §    of Denton County (20-1192-431)

                                           §    August 11, 2022

DAVID LEE STROIK, Appellee                 §     Per Curiam Memorandum Opinion

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM